Citation Nr: 1646022	
Decision Date: 12/08/16    Archive Date: 12/21/16

DOCKET NO.  11-24 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral hearing loss.

2.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).  

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1966 to October 1967.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The RO in Louisville, Kentucky now has jurisdiction over the Veteran's claim.

The Board notes that in a July 2011 Decision Review Officer (DRO) Decision, the Veteran's rating for PTSD was increased to 30 percent, effective August 5, 2009, the date VA received the Veteran's initial claim.  This increase during the appeal did not constitute a full grant of the benefit sought.  Therefore, the Veteran's claim for an increased evaluation for PTSD remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).

The Veteran provided testimony at a July 2016 video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The Board notes that the Veteran initiated appeals for the following claims: evaluation for tinnitus, earlier effective date for service connection for erectile dysfunction, earlier effective date for entitlement to special monthly compensation based on loss of use of creative organ, evaluation of scars, evaluation of ischemic heart disease, propriety of the reduction from 100 percent to 20 percent for residuals of prostate cancer, and entitlement to TDIU.  However, following the issuance of an October 2015 statement of the case (SOC), the Veteran failed to file a timely substantive appeal (VA Form 9), and therefore the decisions addressed in the SOC became final.

The record reflects that the Veteran was previously represented by David L. Huffman, Jr.  In July 2015, VA advised the Veteran that Mr. Huffman was no longer permitted to represent veterans in claims before VA.  The Veteran was offered the opportunity to appoint another representative, but at this point he has not done so.  At his hearing before the undersigned, he indicated that he might be hiring another attorney.  Following the hearing no document appointing another representative has been received.  Consequently, he is unrepresented in his claim.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ. 



FINDINGS OF FACT

1.  Since August 5, 2009, the effective date of the grant of service connection, the Veteran has had, at worst Level II hearing in the right ear and Level II in the left ear.

2.  The Veteran's PTSD has been manifested by occupational and social impairment with reduced reliability and productivity for the entire period on appeal.



CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.383, 4.1, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2015).

2.  The criteria for a rating of 50 percent, but not higher, have been met for the entire period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).  






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§  5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from any notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

In this case, the record shows that the Veteran received 38 U.S.C.A. § 5103(a)-compliant notice in September 2009.

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran was provided VA examinations in July 2010 and August 2015.  

The Veteran has not referred to any additional, unobtained, relevant, available evidence.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).




II.  Increased Ratings

Disability ratings are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2015).

The determination of whether an increased rating is warranted is based on review of the entire evidence of record and the application of all pertinent regulations.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant. 38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A.  Hearing Loss

The Veteran's bilateral hearing loss disability has been assigned a 0 percent rating under Diagnostic Code 6100.  Assignments of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are conducted.  38 C.F.R. §§ 4.85, 4.86, Tables VI, VIA, VII (2015).  

Audiometric evaluations are conducted using the controlled speech discrimination tests together with the results of the pure tone audiometry test.  38 C.F.R. § 4.85(a) (2015).  Numeric designations of Levels I through XI are assigned by application of Table VI, in which the percentage of discrimination is intersected with the pure tone decibel loss.  38 C.F.R. § 4.85, Table VI (2015).  The results are then applied to Table VII, for a percentage rating.  Pure tone threshold average, as used in Tables VI and VIA, is the sum of the pure tone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  This average is used in all cases, including those in 38 C.F.R. § 4.86, to determine the Roman numeral designation for hearing impairment from Table VI or Table VIA.  38 C.F.R. § 4.85(d) (2015). 

Where pure tone thresholds are 55 decibels or more at each of the four specified frequencies of 1000, 2000, 3000, and 4000 Hertz, either Table VI or Table VIA is applied, and whichever results in the higher numeral shall be applied.  38 C.F.R. § 4.86(a) (2015).  When the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the higher numeral of Table VI or Table VIA is also applied.  38 C.F.R. § 4.86(b) (2015).

In an July 2010 VA examination, pure tone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
40
45
60
75
LEFT
30
30
45
55
90

Those results show an average pure tone threshold of 55 in the right ear and 55 in the left ear.  Speech recognition ability was 90 percent in the right ear and 94 percent in the left ear.  Applying those values to Table VI results in a numeric designation of Level II in the right ear and Level I in the left ear.  38 C.F.R. § 4.85, Table VI (2015).  Application of those levels of hearing impairment in each ear to Table VII at 38 C.F.R. § 4.85 results in a 0 percent rating.  An exceptional pattern of hearing loss was not shown.  




In an August 2015 VA examination, pure tone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
40
40
65
85
LEFT
25
35
45
55
85

Those results show an average pure tone threshold of 58 in the right ear and 55 in the left ear.  Speech recognition ability was 96 percent in the right ear and 84 percent in the left ear.  Applying those values to Table VI results in a numeric designation of Level II in the right ear and Level II in the left ear.  38 C.F.R. § 4.85, Table VI (2015).  Application of those levels of hearing impairment in each ear to Table VII at 38 C.F.R. § 4.85 results in a 0 percent rating.  An exceptional pattern of hearing loss was not shown.  

Regarding functional impact of the hearing loss, during the July 2010 VA examination, the Veteran reported that he had difficulty hearing the television, his wife, and the voices of his young grandchildren at times.  He indicated that in his work as minister, that at times he had problems hearing parishioners speaking to him from distant pews.  During the August 2015 VA examination, the Veteran reported that he had to have people repeat conversations.  The examiner noted that on examination, the Veteran was able to understand everything and did not ask for any conversations to be repeated.  

After a review of the evidence, the Board finds that that Veteran's disability is shown to be no worse than Level II in the right ear and Level II in the left ear.  The Veteran's hearing loss does not meet criteria for exceptional patterns of hearing impairment.  38 C.F.R. §§ 4.85(c), 4.86 (2015).  Therefore, a compensable rating for the period under review is not warranted.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2015).

Consideration has been given to assigning any staged ratings.  However, at no time during the period under review has the disability warranted a higher schedular rating than those ratings currently assigned.  

In addition to providing objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in the final report because of the potential application of 38 C.F.R. § 3.321(b) in considering whether referral for an extra-schedular rating is warranted.  Unlike the rating schedule for hearing loss, 38 C.F.R. § 3.321(b) does not rely exclusively on objective test results to determine whether a referral for an extra-schedular rating is warranted.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The Board has considered the Veteran's statements regarding the severity of his hearing loss and his difficulty hearing congregants in his position as a minister.  The Board does not discount the difficulties that the Veteran experiences as a result of bilateral hearing loss.  However, disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned based on audiometric evaluations.  The Board has no discretion in the matter.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1) (2015).  In this case, the rating criteria for the ear reasonably describe the Veteran's disability level and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  The evidence does not show anything unusual or exceptional that would make the schedular criteria inadequate in this case.  Here the record shows that the manifestations of the disability are contemplated by the schedular criteria. The symptoms difficulty in hearing are contemplated in the assigned schedular rating.  There is no indication that the average industrial impairment from the hearing loss is in excess of that contemplated by the assigned ratings, even in conjunction with the other service-connected disabilities.  A higher rating is available for more severe levels of impairment, but the Veteran does not meet the criteria for the higher rating.  The evidence does not show frequent hospitalization due to hearing loss of that any interference with employment rises to the level of marked.  Therefore, the Board finds that referral for extra-schedular consideration is not in order.

Accordingly, the Board finds that the preponderance of the evidence is against the claim of entitlement to an initial compensable rating for bilateral hearing loss disability.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  PTSD

The Veteran's psychiatric disability is currently rated 30 percent disabling, under Diagnostic Code 9411.  38 C.F.R. § 4.130 (2015).  PTSD is rated under the General Rating Formula for Mental Disorders.  

A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  

A maximum 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders (2015).  

The symptoms associated with the rating criteria are not intended to constitute exhaustive lists, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  A veteran may only qualify for a disability rating under 38 C.F.R. § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  

When rating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2015).  VA will also consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126(b) (2015).

Global Assessment of Functioning (GAF) scores are based on a scale indicating the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Carpenter v. Brown, 8 Vet. App. 240 (1995); Richard v. Brown, 9 Vet. App. 266 (1996); American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, 4th Ed. (1994) (DSM-IV).

The GAF score is based on all of a veteran's psychiatric impairments.  While particular GAF scores are not contained in the VA schedule of ratings for mental disorders, they are a useful tool in assessing a veteran's disability and assigning ratings.  However, they are just one of many factors considered when determining a rating.  38 C.F.R. § 4.130 (2015).  

The Veteran's former attorney referred him for a psychological evaluation in August 2009, conducted by Suzanne B. Wing, Ph.D.  She found the Veteran to be neatly groomed and dressed with a cooperative behavior.  She found his thought process to be coherent and speech to be relevant without evidence of unusual ideation.  It was noted that he demonstrated symptoms consistent with anxiety.  Dr. Wing noted the Veteran had feelings of depression, of being alone, sadness, and a lack of excitement about the future.  The Veteran denied having any current suicidal ideation, but admitted to having thoughts in the past.  The examiner found sufficient evidence to support the diagnoses of PTSD, depression, anxiety, and a panic disorder.  The Veteran reported panic attacks in the past six months due to an inability to control his thoughts.  The Veteran listed other ministers as his support system along with his church.  He reported interests in horses, genealogy, history, his grandchildren, and lawn work.  

In a July 2010 VA examination report, the Veteran indicated that he retired from 30 years of employment and continued to work as minister but struggled with spending time with people and participating in social activities.  The Veteran reported a relatively good relationship with his spouse of forty years and having a fair relationship with his four children.  He indicated having fairly frequent socialization with his congregants that he intensely disliked but performed out of a sense of duty to his wife and congregation.  He denied a history of assaults or suicide attempts.  The examiner described the Veteran's current psychosocial functional status as fair to good.  On mental status examination, the Veteran presented with anxious mood and affect.  The examiner found no evidence of impairment of thought process or communication and no evidence of delusions or hallucinations.  It was noted that the Veteran exhibited adequate eye contact and interaction and denied current suicidal or homicidal thoughts.  The examiner noted the Veteran exhibited adequate ability to maintain minimal personal hygiene and other basic activities of daily living.  The Veteran reported some difficulty with concentration.  The examiner found him to be fully oriented with no evidence of obsessive or ritualistic behavior.  The Veteran reported panic attacks that were much less frequent due to medication.  He reported periods of depression lasting approximately 3 to 5 days and occurring less than once per month.  He indicated that the periods of depression were triggered by interpersonal conflict and marked by a tendency to ruminate about the conflict for several days.  It was this examiner's opinion that the demonstrated anxiety symptoms, including panic, were best subsumed under the PTSD diagnosis.  The examiner found the Veteran to be largely successful as a minister although the Veteran reported some social discomfort due to the interpersonal component.  The examiner found the Veteran had an occasional decrease in work efficiency and intermittent periods of instability to perform occupational tasks due to signs and symptoms of PTSD.  

In an October 2010 statement, the Veteran's spouse indicated that he was emotionally distant in their marriage.  She reported that he did not like to socialize with others and that he was a restless sleeper.  She indicated that he had become progressively combative and short tempered.  

In November 2011, VA received a psychological assessment conducted by Wes Crum, Ph.D.  The Veteran's former attorney referred him for the assessment.  The Veteran reported that he retired from his fulltime career after 30 years and planned to retire from his work as a minister at the end of the year because he struggled with concentration, scripture recall, and social duties.  Dr. Crum found that the Veteran's symptoms of PTSD and depression interfered with the Veteran's pastoral duties.  It was noted that the Veteran struggled to perform social roles which caused conflicts at work and with his wife. 

The Veteran's former attorney again referred him for a psychological evaluation in March 2013, conducted by Dr. Wing.  She found him to be neatly groomed and cooperative and responsive to questions.  The Veteran reported feeling depressed for the past 6 months.  Dr. Wing found he endorsed symptoms consistent with anxiety.  She noted his feelings of low self-esteem, unhappiness, depression, feelings of being punished, hopelessness, feelings of failure, and that no one loved or cared for him.  He admitted to having some suicidal thoughts but denied any plans of suicide.  She found no indications of psychotic distortions but there was some deficit in his concentration and immediate memory.  It was noted that he understood the outcomes of his behavior and was influenced by this awareness.

In an March 2013 statement, Dr. Wing indicated that the Veteran was unemployable due to his multiple physical and psychological disabilities.  

In March 2013, the Veteran submitted a PTSD Disability Benefits Questionnaire (DBQ), that was completed by Dr. Wing.  In the DBQ, Dr. Wing assigned a GAF score of 35 and attributed the following symptoms to PTSD: jumpy, easily startled, paranoia, intrusive thoughts, and nightmares.  Dr. Wing found that the Veteran had total occupational and social impairment.  It was noted that his prostate cancer was the major cause of the occupational and social impairment, but all his disorders contributed to it.  The private provider noted the Veteran had a pending divorce and had experienced loss of friends.  The provider noted the Veteran was retired.  The provider found that the following symptoms applied to the Veteran's diagnoses: depressed mood, anxiety, suspiciousness, panic attacks more than once a week, chronic sleep impairment, mild memory loss, difficulty in understanding complex commands, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, inability to establish and maintain effective relationships, suicidal ideation, obsessive rituals which interfere with routine activities, neglect of personal appearance and hygiene, and intermittent inability to perform activities of daily living. 

Review of VA treatment records, shows that in March 2013, the Veteran believed that he reached a place of acceptance in terms of his personal life.  The examiner found his symptoms to be worse than last examined.  The examiner noted the Veteran's insight and judgment were good.  It was noted that his divorce was recently finalized and the Veteran found things to be improving.  

In an August 2015 VA examination report, the examiner found the Veteran had occupational and social impairment with occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  Since the 2010 VA examination, the Veteran reported that he was divorced and dating in an on and off relationship.  He reported he had a good relationship with 3 out of 4 of his adult children and that he had limited friendships, mostly with the son-in-law of the woman he is dating since he too is a minister.  He reported enjoying vintage car shows, reading, and eating.  He reported retiring from his position as a minister in 2012 because of prostate cancer residuals.  The examiner addressed the March 2013 DBQ completed by Dr. Wing, and found that it was not completed correctly as the private provider took into account symptoms related to the Veteran's prostate cancer and not mental health alone.  The Veteran reported that his spirituality had served as a buffer in ways enabling him to better deal with his Vietnam stressors.  Since the prior VA examination, the Veteran reported an increase in alcohol consumption to a 6 pack of beer every other day.  

The August 2015 VA examiner found the Veteran had depressed mood and anxiety symptoms related to his psychological diagnoses although he found that the Veteran no longer met the full criteria for PTSD.  The examiner indicated the new diagnosis was unspecified trauma and stressor related disorder.  It was noted the Veteran reported his mood fluctuated and he reduced his irritability with beer.  The examiner found the Veteran's current level of functioning specific to mental health symptomology to be in the mild rage.  The examiner noted that the 2010 VA examination found the Veteran had a GAF of 70, which was consistent with his current functioning.  The examiner noted that a non-VA provider in 2013 noted a GAF of 35 in a DBQ along with several other diagnoses in addition to PTSD.  This VA examiner did not believe the Veteran's functioning had ever reached that severe of a level and by the Veteran's own report, his prior attorneys may have misguided him to seek outside evaluators to say he was more impaired than may be the case.  Regarding functional impairment, the examiner found the Veteran's mental health alone would only mildly impair the Veteran in a physical or sedentary work setting.  It was noted the symptoms of intrusive thoughts, irritability, hypervigilance, and exaggerated startle response could result in some minimal difficulties in a work place setting, but would not preclude the Veteran from working.  

During the July 2016 hearing, the Veteran read a letter written by his wife.  She observed that he did not have long range goals or motivation beyond staring at his computer.  It was noted that rainy days caused him to be anxious and frightened.  She indicated that he was a rough sleeper and had difficulty falling asleep.  She described his mood as lethargic.  She indicated that he would get lost while driving and following directions for simple task.  It was noted that he forgot to complete tasks and that his memory was poor.  She indicated that he found social situations to be uncomfortable and that he had few friends and preferred to keep t  his own company.

Based on a review of the evidence, the Board finds that the Veteran is entitled to a 50 percent rating for the PTSD during the entire period on appeal.  

Throughout the appeal, the Veteran's PTSD symptoms were manifested by ongoing symptoms of sleep impairment, depression, anxiety, irritability, intrusive thoughts, flattened affect,  hypervigilance, an exaggerated startle response, panic attacks, impairment of short-term memory (e.g. forgetting to complete tasks), disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  Those symptoms more nearly approximate occupational and social impairment with reduced reliability and productivity, the criteria for a 50 percent rating.  The Board recognizes that the symptoms noted in the rating schedule are not intended to constitute an exhaustive list.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Thus, even though not all the listed symptoms compatible with a 50 percent rating are shown, the Board concludes that the type and degrees of symptomatology contemplated for a 50 percent rating appear to be demonstrated throughout the appeal period.  

Moreover, the Board finds that a rating higher than 50 percent is not warranted for any part of the appeal period.  The evidence shows that he is able to manage symptoms with various levels of medication and maintained independent functionality.  The evidence of record does not show symptomatology commensurate with a 70 percent demonstrating deficiencies in most areas or a 100 percent schedular rating, demonstrating total occupational and social impairment.   

While the Veteran has reported some exacerbations of his psychiatric symptomatology at points during the appeal, he has maintained romantic relationships and maintained contact with three of his adult children.  Although he has experienced an occasional panic attack, there is no evidence of an inability to function independently and it was noted that he maintained an awareness of the outcomes of his behaviors.  There is no evidence of more severe symptomatology to suggest occupational and social impairment with deficiencies in most areas or total social and occupational impairment.  Even considering the Veteran's reports of hypervigilance and disturbance in motivation, the occupational and social impairment attributable to the PTSD does not amount to more than intermittent decreases in work efficiency and occasional periods of social impairment.  

The Board recognizes the private provider's notations of suicidal ideation in the August 2009 and March 2013 reports.  However, the Board notes that the July 2010 and August 2015 VA examination reports do not note such symptomatology and the Board finds the Veteran's report of being misguided by his former attorneys and the use of outside evaluators to be persuasive on the matter.  There is no evidence the Veteran was a persistent danger to himself or others, and there is no history of any suicide attempts.  VA treatment records and the VA examination reports note the Veteran denied a present intent of suicide or homicide.  Moreover, the highly credible letter from the Veteran's spouse, as presented during the Board hearing, made no suggestion of any suicidal ideation and the Veteran indicated that the letter was a true representation of his symptoms.  To the extent the Veteran had suicidal ideation, the Board does not find any frequency or severity of such symptomatology to be suggestive of occupational and social impairment with deficiencies in most areas and it did not cause total occupational and social impairment.  

In addition to the Veteran psychiatric symptoms, the Board notes the assigned GAF scores ranging from 35 to 70 have been assigned during the entire appeal period, and alone, they do not support the assignment of any higher rating during the appeal.  As noted above, the March 2013 private examiner assigned a GAF of 35, and the Board agrees with the August 2016 A examiner that such a low GAF score was not consistent with the Veteran's presentation throughout the rest of the appeal period as that GAF was not based on psychiatric symptoms alone.  A GAF of 70 was assigned during the July 2010 VA examination.  A GAF score of 61 to 70 represents mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  A GAF score, like an examiner's assessment of the severity of a condition, is not dispositive of the rating issue.  Rather, they must be considered in light of the actual symptoms of the Veteran's disability, which provide the primary basis for the rating assigned.  38 C.F.R. § 4.126(a) (2015).  

In this case, the Board finds that the extent and severity of the Veteran's actual PTSD symptoms reported during the entire appeal period are suggestive of occupational and social impairment with reduced reliability and productivity, as contemplated in the assigned, 50 percent rating for psychiatric disabilities, regardless of the GAF scores.  A review of the Veteran's VA treatment record during that time does not suggest that his symptoms were of the frequency and severity of total occupational and social impairment.  The Board finds that the descriptions of the Veteran's symptomatology are the most accurate guide to identifying the severity of the psychiatric condition, and the narrative description is more persuasive than an examiner's one-time snapshot at the moment of an examination through the GAF score.  38 C.F.R. § 4.126(a) (2015).  

Consideration has been given to assigning staged ratings.  However, the Board finds that at no time during the period in question has the disability warranted higher schedular ratings than those assigned because deficiencies in most areas due to psychiatric symptomatology are not shown during the period under review.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board finds that the PTSD has not significantly changed and that a uniform rating is warranted.  

In reaching the above conclusions, the Board has considered the Veteran's statements regarding the severity and frequency of psychiatric symptoms.  The Veteran is competent to report on factual matters of which he has first-hand knowledge, such as experiencing an increased level of psychiatric symptomatology.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  That is evidence to support the higher 50 percent rating.  However, even with consideration of the Veteran's statements, the VA examination reports and other probative evidence of record have consistently shown that the Veteran's service-connected psychiatric disability has resulted in no more than occupational and social impairment with reduced reliability and productivity and not deficiencies in most areas and not total occupational and social impairment.  The Board finds that those reports and the treatment records are the most persuasive evidence of record.  Thus, to the extent that the Veteran asserts that his service-connected PTSD is worse than evaluated, the Board points out that the predominant findings on the VA clinical examinations and treatment reports over the years do not establish that he has more severe disability in this respect.  

The Board has also considered whether this case should be referred to the Director, Compensation Service, for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1) (2015). 

In this case, the rating criteria for mental disorders reasonably describe the Veteran's disability level and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  The evidence does not show anything unusual or exceptional that would make the schedular criteria inadequate in this case.  

Here, the record shoes that the Veteran's psychiatric disability manifests with symptoms of ongoing symptoms of sleep impairment, depression, anxiety, irritability, intrusive thoughts, flattened affect,  hypervigilance, an exaggerated startle response, panic attacks, impairment of short-term memory (e.g. forgetting to complete tasks), disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationship specifically identified in Diagnostic Code 9411.  There is no indication that the average industrial impairment from the mental disability in excess of that contemplated by the assigned rating.  A higher rating is available for more severe levels of impairment, but the Veteran does not meet the criteria for the higher rating based on demonstrated frequency and severity of symptomatology.  Further, there is no lay or medical evidence to show frequent hospitalizations or that any psychiatric disability caused marked interference with during his time of employment.  

Accordingly, the Board finds that the criteria for an initial 50 percent rating, but not higher, for PTSD are met since August 5, 2009.  However, the preponderance of the evidence is against the assignment of a rating greater than 50 percent.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to an initial compensable rating for bilateral hearing loss is denied.

Entitlement to an initial 50 percent rating, but not higher, for PTSD, effective August 5, 2009, is granted.


REMAND

A claim for TDIU is part and parcel of a claim for an increase rating if raised by the record or by the Veteran.  Rice v. Shinseki, 22 Vet App. 447 (2009).  The Board finds that such is the case in this appeal.  The Board recognizes that the matter of a TDIU was previously denied and not appealed by the Veteran.  However, during the Board hearing, the Veteran indicated that he was forced to retire because of his medical disabilities.  Although the Board finds that the schedular criteria for the psychiatric disability are adequate and no psychiatric examination found that the Veteran's psychiatric disability alone rendered him unemployable, the Board finds that an opinion is necessary to address the combined impact of the Veteran's service-connected disabilities.  A medical opinion has never been obtained that addresses the combined impact of the Veteran's service-connected disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should arrange for the Veteran to be examined by a VA clinician with the appropriate expertise to provide an opinion as to whether the Veteran's service-connected disabilities together render him unable to secure or follow substantially gainful employment consistent with his education and occupational experience.  The AOJ should identify for the examiner all disabilities to be considered.  The examiner should take a detailed history regarding the Veteran's employment and education, and the entire claims file should be reviewed.  The examiner should also conduct any necessary examination of the Veteran, and provide findings that take into account all functional impairments due to the Veteran's service-connected disabilities.  The examiner should then opine whether it is at least as likely as not that the Veteran is unable to secure or follow substantially gainful employment consistent with his education and occupational experience due to the combine impact of his service-connected disabilities.  

A rationale for the opinions provided, to include citation to pertinent evidence of record and/or medical authority, as appropriate, should be set forth.  

If the examiner finds that the Veteran is employable, the examiner should comment specifically on the type of employment that the Veteran is capable of, consistent with the Veteran's education and occupational experience and in consideration of the combined effects of the Veteran's various service-connected disabilities.

2. Thereafter, readjudicate the issue on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


